COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        David C. Ruch, Galvestonviews LLC, Entrust of Colorado,
                            Inc. d/b/a Entrust New Direction Ira, Inc. d/b/a End-Ira, Inc.
                            f/b/o David C. Ruch, IRA, Idle Time Investments, LLC,
                            Robert F. Zant, Sue F. Zant, Ruthann Cassidy, Mari van de
                            Ven, Hadfield Communications, Inc., Maureen Zambo, Reed
                            A. Skirpan, Robert C. Carlson, Lynda M. Carlson, Barbara
                            Sherman, and Richard Sherman v. Maravilla Owners’
                            Association, Inc., Jacque Passino, Lyssa M. Graham
                            Reynolds, Cathleen Comeaux Bach, John Kubis, Lloyd
                            Rinderer, Lone Pine Properties, Ltd., and Green Light
                            Investments, LLC

Appellate case number:      01-16-00623-CV

Trial court case number:    11-CV-0697

Trial court:                10th District Court of Galveston County

       On August 9, 2016, this Court’s Memorandum Order, among other things, granted
the joint unopposed motion to sever under appellate cause number 01-15-01081-CV.
That Memorandum Order also directed the Clerk of this Court to assign new appellate
cause number 01-16-00623-CV to the severed case involving the Plaintiffs and Settling
Defendants, and to file a copy of the clerk’s record, joint motion to sever, and latest
notice of appeal in 01-16-00623-CV. The parties are directed to designate any additional
items to be transferred from 01-15-01081-CV to 01-16-00623-CV within twenty (20)
days of this order.

       In addition, the parties are directed to file any motion to set aside the trial court’s
judgment without regard to the merits and remand for rendition of judgment, in
accordance with the parties’ settlement agreement, and to expedite the mandate, within
twenty (20) days of this order. See TEX. R. APP. P. 18.1(c), 42.1(a)(2)(B), 42.1(d),
43.2(d). Unless the appellants are exempt from paying filing fees or have been declared
indigent, the appellants must pay the required $205 filing fee to prosecute this appeal.
See TEX. R. APP. P. 5, 20.1. The filing fee must be paid within twenty (20) days of this
order.

      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                                              Acting for the Court

Date: August 9, 2016